—Appeal from an order and judgment (one document) of Supreme Court, Onondaga County (Paris, J.), entered August 7, 2002, which granted defendants’ motion for summary judgment dismissing the complaint and denied plaintiffs’ cross motion for partial summary judgment and for leave to serve an amended complaint.
It is hereby ordered that the order and judgment so appealed from be and the same hereby is unanimously affirmed with costs for reasons stated in decision at Supreme Court, Onondaga County, Paris, J. Present — Pine, J.P., Hurlbutt, Scudder and Kehoe, JJ.